UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7301



MARVIN LEWIS CARTER,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-500-5-HC-H)


Submitted:   December 11, 2003           Decided:   December 22, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marvin Lewis Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Lewis Carter, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Carter v. United States, No. CA-03-500-5-HC-H (E.D.N.C.

Aug. 19, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2